As filed with the Securities and Exchange Commission on March 14, 2013 Securities Act Registration No. 333-108229 Investment Company Act Registration No. 811-21419 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 18 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 21 [ X ] (Check appropriate box or boxes.) HENNESSY SPARX FUNDS TRUST (Exact name of Registrant as Specified in Charter) 7250 Redwood Blvd. Suite 200 Novato, CA 94945 (Address of Principal Executive Office) (Zip Code) (800) 966-4354 Registrant’s Telephone Number, including Area Code: Neil J. Hennessy Hennessy Advisors, Inc. 7250 Redwood Blvd. Suite 200 Novato, CA 94945 (Name and Address of Agent for Service) Copy to: Peter D. Fetzer Foley & Lardner LLP 777 East Wisconsin Avenue Milwaukee, WI 53202 It is proposed that this filing will become effective (check appropriate box) [ X ] immediately upon filing pursuant to paragraph (b) [ ] on (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. Explanatory Note: This Post-Effective Amendment (“PEA”) No. 18 to the Hennessy SPARX Funds Trust (“HSFT”) Registration Statement on FormN-1A hereby incorporates PartsA, B and C from the HSFT PEANo. 17 on FormN-1A filed February28,2013.This PEANo.18 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEANo.17 to the HSFT Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Amended Registration Statement under Rule 485(b) under the Securities Act of 1933 and has duly caused this Amended Registration Statement to be signed below on its behalf by the undersigned, thereunto duly authorized, in the City of Novato and the State of California on the 14th day of March, 2013. HENNESSY SPARX FUNDS TRUST (Registrant) By: /s/ Neil J. Hennessy Neil J. Hennessy Chairman of the Board and President Pursuant to the requirements of the Securities Act of 1933, this Amended Registration Statement has been signed below by the following persons in the capacities and on the date(s) indicated. Name Title Date /s/ Neil J. Hennessy Chairman of the Board and President March 14, 2013 Neil J. Hennessy (Principal Executive Officer) and a Trustee Robert T. Doyle* Trustee * J. Dennis DeSousa* Trustee * Gerald P. Richardson* Trustee * /s/ Teresa M. Nilsen Executive Vice President and Treasurer March 14, 2013 Teresa M. Nilsen (Principal Financial and Accounting Officer) *By: /s/ Neil J. Hennessy Neil J. Hennessy Attorney-In-Fact March 14, 2013 Signature Page INDEX TO EXHIBITS Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
